Citation Nr: 1706127	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  15-16 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for adrenal cancer. 

2.  Entitlement to service connection for adrenal cancer, to include as due to exposure to contaminated water at Camp Lejeune or secondary to service-connected diabetes mellitus. 

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for colon cancer. 

4.  Entitlement to service connection for colon cancer, to include as due to exposure to contaminated water at Camp Lejeune or secondary to service-connected diabetes mellitus. 

5.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1982 to September 2002.  He is a recipient of the Combat Action Ribbon.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over the claims file is currently held by the RO in Jackson, Mississippi. 

The reopened issues of entitlement to service connection for adrenal and colon cancer and the issue of entitlement to service connection for a psychiatric disorder are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The claims for entitlement to service connection for adrenal cancer and colon cancer were initially denied in an unappealed June 2005 rating decision.  

2.  The evidence received since the June 2005 rating decision relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim for entitlement to service connection for adrenal cancer is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  New and material evidence has been received and the claim for entitlement to service connection for colon cancer is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The claims for entitlement to service connection for adrenal cancer and colon cancer were initially adjudicated in a June 2005 rating decision.  At that time, the RO found that the evidence did not establish a link between the Veteran's diagnosed cancers and active duty service.  The Veteran did not appeal the June 2005 denial of the claims and the rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2016).

A claim which has been finally denied in an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule provides that a claim shall be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence received since the June 2005 rating decision includes numerous records of VA and private treatment for cancer and its post-treatment residuals.  The record also contains a September 2010 letter from the Veteran's oncologist noting that the Veteran's cancers "could very well" have been present as early as 2002, i.e. while he was serving on active duty service.  The Veteran also testified during the September 2015 videoconference hearing that he experienced symptoms similar to those that led to the diagnosis of cancer as early as 1998.  Additionally, the Veteran contends that service connection is warranted as his cancers are secondary to service-connected diabetes mellitus.  This lay and medical evidence is new as it was not of record at the time of the June 2005 rating decision, and is material as it relates to an element of the claim and a theory of entitlement that was not previously established-a nexus between the claimed disabilities and active duty service or service-connected diabetes.  The Board finds that the evidence is new and material, and therefore, the claims for entitlement to service connection for adrenal cancer and colon cancer are reopened.  The reopened claims are addressed in the Remand section below.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for adrenal cancer is reopened, and to this extent only the appeal is granted. 

New and material evidence having been received, the claim for entitlement to service connection for colon cancer is reopened, and to this extent only the appeal is granted. 
REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  Specifically, additional VA examinations must be provided to determine the nature and etiology of the claimed disabilities and efforts must be made to locate records of VA and private treatment.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  If requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must obtain copies of the Veteran's complete treatment records from the Biloxi VA Medical Center (VAMC) dated from February 2013 to the present and associate the records with the claims file.  The claims file currently contains VA records dating from August 2010 to February 2013, but indicates that the Veteran has continued to receive VA treatment for the disabilities on appeal.

The RO must also obtain copies of the Veteran's private treatment records from the Biloxi Vet Center (dated from September 1, 2010), Lakeview Medical Center, Slidell Memorial Hospital, and from the Veteran's treating oncologists, Drs. Calabrese and Trainor.  The Veteran reported receiving treatment with these private health care providers in a June 2002 statement and while he submitted a letter from Dr. Calabrese in September 2010, records of treatment from this physician are not of record.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination(s) to determine whether the claimed adrenal and colon cancers are related to his military service.  The electronic claims file must be made available to and reviewed by the examiner.  

After physically examining the Veteran, reviewing the complete claims file, and with consideration of the lay statements, to include those received in September 2015 from the Veteran and his spouse, the examiner must determine whether any residuals of adrenal and colon cancer are related to the Veteran's active service, to include whether the malignant tumors and/or their symptoms were manifest during active duty service or within a year from the Veteran's discharge from active duty service in September 2002.  The Veteran reported that he experienced symptoms of cancer during active duty service including headaches, back pain, diabetes, chest pain, and gastrointestinal problems.  

The examiner must also determine whether the Veteran's cancers and their residuals are caused or aggravated by service-connected diabetes mellitus.  

If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded a VA examination to determine whether a psychiatric disorder is related to his military service.  The electronic claims file must be made available to and reviewed by the examiner.  

After physically examining the Veteran, reviewing the complete claims file, and with consideration of the lay statements, the examiner must identify all psychiatric disorders present during the claims period and determine whether they are related to any incident of active duty service, to include the Veteran's participation in combat.   

The examiner must consider that posttraumatic stress disorder (PTSD) has been diagnosed by several healthcare providers at the Biloxi VAMC, a Vet Center therapist, and by a March 2011 Social Security examiner.  VA examiners in September 2010 and September 2011 found that the Veteran did not meet the criteria for a diagnosis of PTSD and provided opinions against service connection. 

If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The Veteran must be notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The medical reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures. 

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be re-adjudicated.  If a benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


